MEMORANDUM **
Gabriel Gomez-Hernandez appeals from his sentence imposed following his guilty plea conviction for illegally reentering the United States pursuant to 8 U.S.C. § 1326(a), with a sentencing enhancement pursuant to 8 U.S.C. § 1326(b)(2). Gomez-Hernandez contends the district court erred in refusing to depart downward at sentencing based on the poor economic conditions in Mexico.
There is nothing in the record indicating that the district court was under the impression that it lacked discretion to depart downward. “ ‘We lack jurisdiction to review a district court’s discretionary refusal to depart downward from the Guidelines.’ ” United States v. Lipman, 133 F.3d 726, 732 (9th Cir.19987) (quoting United States v. Webster, 108 F.3d 1156, 1158 (9th Cir.1997)). Accordingly, we have no jurisdiction to review the district court’s rejection of Gomez-Hernandez’s request for a downward departure. Id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.